Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 18 May 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-2, 5-12, 15-17, 19, and 21-22 are currently pending and have been examined.
Claims 1-2, 5-12, 15-17, 19, and 22 have been amended.
Claims 3-4, 13-14, 18, and 20 have been canceled.
Claims 1-2, 5-12, 15-17, 19, and 21-22 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 21 June 2017 claiming benefit to CN – 2017/10476500.6.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
a selector configured to select in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification does not provide specific structure for the selector.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-12, 15-17, 19, and 21-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 – Statutory Categories of Invention:
Claims 1-2, 5-12, 15-17, 19, and 21-22 are drawn to a device or a method, which are a statutory categories of invention.
Step 2A – Judicial Exception Analysis, Prong 1:

    PNG
    media_image1.png
    30
    128
    media_image1.png
    Greyscale
 wherein OHi,j represents the ancestral home similarity between the medical objects i and j, ODi,j represents a distance between the ancestral homes of the medical objects i and j, and L represents a half of the earth's equatorial circumference. These steps amount to a mathematical concept which includes mathematical relationships, mathematical formulas or equations, and mathematical calculations. The mathematical concept need not be expressed in mathematical symbols but not merely limitations that are based on or involve a mathematical concept (MPEP § 2106.04(a)(2)(I)(A) citing the abstract idea grouping for mathematical concepts for mathematical relationships).
Independent claim 11 recites a method for matching medical data in part performing the steps of computing an overall similarity between the current medical object and each medical object in the set of medical objects based on the medical data, wherein the overall similarity comprises an ancestral home similarity, and at least one of a living region similarity, a disease symptom similarity, and a symptom duration similarity; selecting, from the set of medical objects, i) a medical object with the overall similarity greater than a first threshold, or ii) a predetermined number of medical objects with the overall similarities being ranked on a top or a predetermined proportion of medical objects with the overall similarities being 
    PNG
    media_image2.png
    14
    74
    media_image2.png
    Greyscale
 wherein OHi,j represents the ancestral home similarity between the medical objects i and j, ODi,j represents a distance between the ancestral homes of the medical objects i and j, and L represents a half of the earth's equatorial circumference. These steps amount to a mathematical concept which includes mathematical relationships, mathematical formulas or equations, and mathematical calculations. The mathematical concept need not be expressed in mathematical symbols but not merely limitations that are based on or involve a mathematical concept (MPEP § 2106.04(a)(2)(I)(A) citing the abstract idea grouping for mathematical concepts for mathematical relationships).
Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claim 1 recites a computing device. The specification defines the computing device (assumed to be analogous to computing system) as a processor and a memory connected to the processor storing program instructions to perform the method for matching medical data (Summary in ¶ 0025). The use of a computing device, in this case to compute an overall similarity between a current object and each object in a set of objects, only recites the computing device as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).

Claims 1 and 11 recite a display device. The specification does not provide any information regarding a display. The use of a display, in this case to output information for the user, only recites the display as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 1 and 11 recite obtain[ing] medical data of a current medical object and a set of medical objects. The limitations are only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Claims 1 and 11 recite displa[y/ing] the reference medical object subset. The limitations are only recited as a tool which only serves as display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and is therefore not a practical application of the recited judicial exception.
The above claims, as a whole, are therefore directed to an abstract idea. 
Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 

Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the computer and data processing devices to apply the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Claims 1 and 11 recite obtain[ing] medical data of a current medical object and a set of medical objects. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Claims 1 and 11 recite displa[y/ing] the reference medical object subset. The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already 
Abbreviated Analysis for Depending Claims: 
The dependent claims 2, 5-10, 12, 15-17, and 19 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. These dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101. Each of these steps of the preceding dependent claims only serve to further limit or specify the features of  independent claims 1 or 11 accordingly, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner. 
The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 1 and 11, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 
a computer system, comprising a processor and a memory connected to the processor, wherein the memory stores program instructions, and wherein the processor is configured to perform the method according to claim 11 by loading and executing the program instructions in the memory. The specification provides no further structure for the processor/memory. The implementation of a processor and memory only recites the component as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2)) amounting to instruction to implement the abstract idea using a general purpose computer.
Claim 22 recites a storage medium, storing program instructions, wherein the program instructions are loaded and executed by a processor to perform the method according to claim 11. The specification provides no further structure for the processor/storage medium. The implementation of a processor and storage medium only recites the component as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2)) amounting to instruction to implement the abstract idea using a general purpose computer.

Claims 1-2, 5-12, 15-17, 19, and 21-22 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(a)-(b):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 5-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time a display device configured to display. The specification does not disclose any display hardware. 
Claim 1 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. An adequate written description for a computer-implemented functional claim limitation contains both the computer and the algorithm that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonable conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement (MPEP § 2161.01). The claim recites a selector configured to select, from the set of medical objects, i) a medical object that, read in light of the specification, fails to adequately disclose the structure of the selector for performing the selection. While the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology, the claims read in light of the specification fail to disclose the algorithm for determining the therapy adherence prediction in sufficient detail. 
Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 recites a selector configured to select, from the set of medical objects, i) a medical object  without providing adequate structural means to complete the functional task. 
Claims  1-2, 5-12, 15-17, 19, and 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1 and 11 recite “overall similarities being ranked on a/the top” without further 
Examiner acknowledges that appropriate corrections to the claims for the remaining 35 U.S.C. 112(b) rejections for antecedent basis and relative terminology has been made and withdraws the rejections accordingly.
Subject Matter Free of the Prior Art
The limitations of claim 1 and claim 11 stating the ancestral home similarity is computed based on following formula:  
    PNG
    media_image2.png
    14
    74
    media_image2.png
    Greyscale
 wherein OHi,j represents the ancestral home similarity between the medical objects i and j, ODi,j represents a distance between the ancestral homes of the medical objects i and j, and L represents a half of the earth's equatorial circumference is free of the prior art. 
The most remarkable prior arts of record are as follows:
Sierra et al, On Applying Supervised Classification Techniques in Medicine, Medical Data Analysis Second International Symposium, ISMDA 2001 14-19 (Oct 2001)[hereinafter Sierra]; -AND-
Jacquez et al., Global, local and focused geographic clustering for case-control data with residential histories, 4(4) Environmental Health: A Global Access Science Source (March 22, 2005)[hereinafter Jacquez].
Sierra teaches on a Supervised Classification (CS) system to match a current patient (i.e. object) with a most likely classification (i.e. each object int a set of objects) wherein the machine learning system (necessarily containing operating on a computing device) utilizing a k-Nearest Neighbor algorithm to calculate the similarity distances between the new instance (i.e. current object) and every training instance (i.e. each the ancestral home similarity is computed based on following formula:  
    PNG
    media_image2.png
    14
    74
    media_image2.png
    Greyscale
 wherein OHi,j represents the ancestral home similarity between the medical objects i and j, ODi,j represents a distance between the ancestral homes of the medical objects i and j, and L represents a half of the earth's equatorial circumference. 

Response to Arguments
Applicant's arguments filed 18 May 2021 with respect to the means plus function claim interpretation have been fully considered but they are not persuasive. Applicant asserts that in the absence of “means” or “step” language, the rebuttable assumption is that § 112(f) does not apply, and, if a person having ordinary skill in the art reading the specification would understand the term to have sufficiently definite meaning as the name for the structure that performs the function, a generic placeholder should not invoke a § 112(f) claim interpretation. While Examiner agrees with Applicant’s restatement of the rule, Examiner fails to see where in the Specification any such structure for the selector exists. Applicant does not suggest that a person having ordinary skill in the art at the time the invention was filed would know that the selector derives its structure from a computer, but a comparator. Examiner is unclear what structure is associated with a comparator. Furthermore, one having ordinary skill in the art could reasonably conclude the selector to consist of a human selector. The structural difference between a person selecting a selection verses a computational selection is sufficiently indefinite to necessitate the § 112(f) claim interpretation. 
18 May 2021 with respect to 35 USC § 101 have been fully considered but they are not persuasive. Applicant asserts that display device for displaying the output of the selector is significantly more than the abstract idea, therefore, going beyond the mere concept of simply using a computer to obtain data and calculate data. Examiner disagrees. As stated above, the displaying limitations are only recited as a tool which only serves as display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and is therefore not a practical application of the recited judicial exception. Furthermore, the courts have decided that presenting generated data is well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Applicant's arguments filed 18 May 2021 with respect to 35 USC § 112(a) and 35 USC § 112(b) have been fully considered but they are not persuasive in part. In regards to the 35 USC 112(a) rejection for insufficient structure for the selector, Examiner finds Applicant’s arguments unpersuasive. Applicant asserts that a person of ordinary skill in the art would know the structure of the selector – in which the Applicant states such structure would be a “comparator”. As Examiner stated above, Examiner is unsure what would be the structure for a comparator and does not believe the structure of a selector is so definite that a person of ordinary skill in the art would know what structure it entails. 
In regards to the 35 USC 112(b) rejection for indefiniteness for the term the/a top for the ranking of the medical objects in the set of medical objects, Applicant asserts that a person of ordinary skill in the art would know a ranker would rank all the medical objects in the set of medical objects and select several medical objects ranking on the top. Examiner sustains the rejection as the claim language with the overall similarities being ranked on the top remains indefinite. The claim can be interpreted to include ranking from least similar to most similar, most similar to least similar, a top of an undisclosed object, etc. Examiner a/the top to specify what the top is relative to (i.e a top of a most similar ranking, a top of a least similar ranking, etc.).
Applicant’s arguments, filed 18 May 2021 with respect to 35 USC § 103 have been have been fully considered and are persuasive. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626